105 F.3d 648
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Devon SAMPLE, Plaintiff--Appellant,v.Sergeant TART;  R. Adcock, Lieutenant;  Hattie Pimpong,Defendants--Appellees.
No. 96-7272.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 19, 1996Decided Jan. 6, 1997.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Terrence W. Boyle, District Judge.  (CA-95-541-5-BO)
Devon Sample, Appellant Pro Se.
William McBlief, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for Appellees.
E.D.N.C.
AFFIRMED.
Before ERVIN and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM.


1
Appellant appeals the district court's order granting summary judgment and dismissing his 42 U.S.C. § 1983 (1994) complaint.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Sample v. Tart, No. CA-95-541-5-BO (E.D.N.C. June 26, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED